Case 1:20-cr-00147-JRS-DLP Document 14 Filed 07/07/20 Page 1 of 6 PageID #: 29


                                                                                     FILED
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                                                                 1
                                                                                  JUL   o1 2020
                                  INDIANAPOLIS DIVISION                       U.S. CLERK'S OFFICE
                                                                            INDIANAPOLIS, INDIANA
UNITED STATES OF AMERICA,                                )
                                                         )
        Plaintiff,                                       )
                                                         )
        v.                                               )
                                                         )
WALTERJ. SPRINGSTON,                                     )    1":· 2 O-er-· 1 4 7 JRS ·-DLP.
                                                         )
        Defendant.                                       )


                                          INDICTMENT

       The Grand Jury charges that:

        At all times material to this charge:

        1.      WALTER J. SPRINGSTON,, the defendant herein, was a resident of the Southern

District of Indiana.

        2.      The Internet is a facility of interstate or foreign commerce.


                                                Definitions

       3.       The term "minor" was defined as a person under the age of 18 years. 18 U.S.C. §

2256(1).

       4.       The term "sexually explicit conduct" was defined as actual or simulated (a) sexual

intercourse, including genital-genital, oral-genital, or oral-anal, whether between persons of the

same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e)

lascivious exhibition of the genitals or pubic area of any person. 18 U.S.C. § 2256.




                                                     1
Case 1:20-cr-00147-JRS-DLP Document 14 Filed 07/07/20 Page 2 of 6 PageID #: 30



       5.      The term "visual depiction" was defined to include undeveloped film and

videotape, and data stored on computer disk or other electronic means, which is capable of

conversion into a visual image that has been transmitted by any means, whether or not stored in a

permanent format. 18 U.S.C. § 2256(3).

       6.      The term "computer," as defined in 18 U.S.C. §1030(e)(l), means an electronic,

magnetic, optical, electrochemical, or other high speed data processing device performing

logical, arithmetic, or storage functions, and includes any data storage facility or

communications facility directly related to or operating in conjunction with such device.

                                         Count One
              DISTRIBUTION AND RECEIPT OF CHILD PORNOGRAPHY
                 Title 18, United States Code, Section 2252(a)(2) and (b)(l)

       7.      Paragraphs 1 through 6 of this Indictment are re-alleged and incorporated by

reference in Count 1.

       8.      On or between June 24, 2019 to January 23, 2020, in the Southern District of

Indiana and elsewhere, WALTER J. SPRINGSTON, the defendant herein, did knowingly

distributed and received any visual depiction using any means or facility of interstate or foreign

commerce or that has been mailed, or has been shipped or transported in or affecting interstate or

foreign commerce, or which contains materials which have been mailed or so shipped or

transported, by any means including by computer, and (A) the producing of such visual depiction

involved the use of a minor engaging in sexually explicit conduct; and (B) such visual depiction

is of such conduct, AND

       9.      On or between June 24, 2019 to January 23 , 2020, WALTER J. SPRINGSTON

had a prior conviction under the law of any State relating to aggravated sexual abuse, sexual

                                                  2
Case 1:20-cr-00147-JRS-DLP Document 14 Filed 07/07/20 Page 3 of 6 PageID #: 31



abuse, or abusive sexual conduct involving a minor or ward or the production, possession,

receipt, mailing, sale, distribution, shipment, or transportation of child pornography, that is

WALTER J. SPRINGSTON was convicted of the felony offense of POSSESSION OF CHILD

PORNOGRAPHY, under cause number 18C02-1704-F6-000301 in the Delaware Circuit Court,

State oflndiana on or about May 4, 2018.

       All of which is in violation of Title 18, United States Code, Section 2252( a)(2) and (b )(1 ).




                                                  3
Case 1:20-cr-00147-JRS-DLP Document 14 Filed 07/07/20 Page 4 of 6 PageID #: 32



                                          FORFEITURE

        1.     Pursuant to Federal Rule of Criminal Procedure 32.2, the United States hereby

notifies the defendant that it will seek forfeiture of property, criminally and/or civilly, pursuant to

Title 18, United States Code, Sections 2253 and 2254 as part of any sentence imposed.

       2.      Pursuant to Title 18, United States Code, Section 2253 , if convicted of the

offenses set forth in Count I of this Indictment, the defendant shall forfeit to the United States:

               A.      any visual depictions described in Title 18, United States Code, Sections

        2251 , 2251A, or 2252, 2252A, 2252B, or 2260, and any book, magazine, periodical, film,

        videotape, or other matter which contains any such visual depictions, which were

       produced, transported, mailed, shipped, or received in violation of Title 18, United States

        Code, Chapter 11 O;

               B.      any property, real or personal, used or intended to be used to commit or to

       promote the commission of such offense of which the defendant is convicted, or any

        property traceable to such property, such as all computers, storage media, cameras and

        electronic equipment taken from his person or residence by law enforcement officers

        during the investigation of this offense, which search occurred on January 23 , 2020.

        This includes the data contained on any device that was seized from the defendant.        The

        Defendant will forfeit his interest in all of the following items:




                                                   4
Case 1:20-cr-00147-JRS-DLP Document 14 Filed 07/07/20 Page 5 of 6 PageID #: 33




            2


            4         Labeled one (1} black
                             don@ CO black Xion assembled computer tower, no serial numb


            7

                      Labeled one (1) black Samsung Laptop computer, Serial• HRQA9tGC701645L


                      ( 1} ~al
                             d Plastic bag conta n.ng brown paper b g <0nt1ining a small Stlicon type mold of the
            10
                      femal anatomy


       3.        The United States shall be entitled to forfeiture of substitute property pursuant to

Title 21 , United States Code, Section 853(p), and as incorporated by Title 18, United States

Code, Section 2253(b), if any of the property described above in paragraph 2, as a result of any

act or omission of the defendant:

                 A.         cannot be located upon the exercise of due diligence;

                 B.         has been transferred or sold to, or deposited with, a third party;

                 C.         has been placed beyond the jurisdiction of the court;

                 D.         has been substantially diminished in value; or

                 E.         has been commingled with other property which cannot be divided

       without difficulty.




                                                        5
      Case 1:20-cr-00147-JRS-DLP Document 14 Filed 07/07/20 Page 6 of 6 PageID #: 34



             4.     In addition, the United States may seek civil forfeiture of the property described

      above in paragraph 2 pursuant to Title 18, United States Code, Section 2254.


                                                          A TRUE BILL:




                                                            FOREPERSON

      JOSH J. MINKLER
      United States Attorney


By:
       Krfstina Marie Korobov
       Assistant United States Attorney




                                                      6
